865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Billy BARNES, Jr., Plaintiff-Appellant,v.Lawrence CARPENTER;  State of Maryland, Defendants-Appellees.William Billy BARNES, Jr., Plaintiff-Appellant,v.William Donald SCHAEFER, Executive Department Governor,Defendant-Appellee.William Billy BARNES, Jr., Plaintiff-Appellant,v.Robert L. JOHNS, Superintendent;  Norma B. Gluckstern,Director;  Marylou Bartram, B-BlockSuperintendent;  J. Foster, Officer, COIII, Defendants-Appellees.William Billy BARNES, Jr., Plaintiff-Appellant,v.Robert L. JOHNS, Superintendent;  Norma B. Gluckstern,Director;  Marylou Bartram, Superintendent;  LawrenceCarpenter, Supervisor;  H.E. Redgers, ClassificationSupervisor;  Mark A. Levine, Commissioner;  J. Foster, COIII;  Director, Patuxent Institution, Defendants-Appellees.
No. 87-7714, 87-7776 to 87-7778.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 23, 1988.Decided:  Jan. 9, 1989.

William Billy Barnes, Jr., appellant pro se.
Michael Lowell Heikes (Kramon & Graham, PA), Richard M. Kastendieck (Office of the Attorney General of Maryland).
Before JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Billy Barnes, Jr., a Maryland inmate, appeals from the district court's orders denying relief in four 42 U.S.C. Sec. 1983 cases.  Our review of the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Barnes v. Carpenter, C/A No. 84-607-S (D.Md. June 29, 1987);  Barnes v. Schaefer, C/A No. 87-2229-S (D.Md. Oct. 28, 1987);  Barnes v. Johns, C/A No. 87-2906-S (D.Md. Nov. 2, 1987);  Barnes v. Johns, C/A No. 87-2907-S (D.Md. Nov. 2, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
AFFIRMED.